 



Exhibit 10.36

EXECUTION COPY

 
 

GUARANTEE AND COLLATERAL AGREEMENT

made by

SEARS HOLDINGS CORPORATION,
SEARS, ROEBUCK AND CO.,
SEARS ROEBUCK ACCEPTANCE CORP.,
KMART HOLDING CORPORATION,
KMART MANAGEMENT CORPORATION,
KMART CORPORATION

and certain of their respective Subsidiaries

in favor of

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

Dated as of March 24, 2005

 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page
 
                   
SECTION 1.
  DEFINED TERMS     1  

    1.1     Definitions     1  

    1.2     Other Definitional Provisions     4  
 
                   
SECTION 2.
  GUARANTEE     4  

    2.1     Guarantee     4  

    2.2     Right of Contribution     5  

    2.3     No Subrogation     5  

    2.4     Amendments, etc. with respect to the Borrower Obligations     5  

    2.5     Guarantee Absolute and Unconditional     6  

    2.6     Reinstatement     6  

    2.7     Payments     7  
 
                   
SECTION 3.
  GRANT OF SECURITY INTEREST     7  

    3.1     Collateral; Grant of Security Interest     7  
 
                   
SECTION 4.
  REPRESENTATIONS AND WARRANTIES     7  

    4.1     Title; No Other Liens     7  

    4.2     Perfected First Priority Liens     8  

    4.3     Jurisdiction of Organization     8  

    4.4     Credit Card Accounts Receivable     8  

    4.5     Related Intellectual Property     8  
 
                   
SECTION 5.
  COVENANTS     8  

    5.1     Delivery of Instruments and Chattel Paper     8  

    5.2     Maintenance of Insurance     9  

    5.3     Maintenance of Perfected Security Interest; Further Documentation  
  9  

    5.4     Changes in Name, etc     9  
 
                   
SECTION 6.
  REMEDIAL PROVISIONS     9  

    6.1     Certain Matters Relating to Credit Card Accounts Receivable     9  

    6.2     Communications with Obligors; Grantors Remain Liable     10  

    6.3     Proceeds to be Turned Over To Agent     10  

    6.4     Application of Proceeds     10  

    6.5     Code and Other Remedies     11  

    6.6     Deficiency     12  

    6.7     Grant of License in Intellectual Property, Software     12  
 
                   
SECTION 7.
  THE AGENT     13  

    7.1     Agent’s Appointment as Attorney-in-Fact, etc     13  

    7.2     Duty of Agent     14  

    7.3     Execution of Financing Statements     14  

    7.4     Authority of Agent     14  
 
                   
SECTION 8.
  MISCELLANEOUS     14  

    8.1     Amendments in Writing     14  

i



--------------------------------------------------------------------------------



 



                                      Page

    8.2     Notices     14  

    8.3     No Waiver by Course of Conduct; Cumulative Remedies     15  

    8.4     Enforcement Expenses; Indemnification     15  

    8.5     Successors and Assigns     15  

    8.6     Set-Off     15  

    8.7     Counterparts     16  

    8.8     Severability     16  

    8.9     Section Headings     16  

    8.10     Integration     16  

    8.11     GOVERNING LAW     16  

    8.12     Submission To Jurisdiction; Waivers     16  

    8.13     Acknowledgements     17  

    8.14     Additional Grantors     17  

    8.15     Releases     17  

    8.16     WAIVER OF JURY TRIAL     18  

SCHEDULES

     
Schedule 1
  Notice Addresses
Schedule 2
  Perfection Matters
Schedule 3
  Jurisdictions of Organization

 ii 

 



--------------------------------------------------------------------------------



 



GUARANTEE AND COLLATERAL AGREEMENT

      GUARANTEE AND COLLATERAL AGREEMENT, dated as of March 24, 2005, made by
each of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”), in favor of JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Agent”) for the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties to the Five-Year Credit Agreement, dated as of February 22, 2005
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Sears Holdings Corporation (“Holdings”), Sears Roebuck
Acceptance Corp. (“SRAC”), Kmart Corporation (“Kmart Corp.” and, together with
SRAC, the “Borrowers”), the Lenders and the Agent.

W I T N E S S E T H:

      WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make extensions of credit to the Borrowers upon the terms and subject
to the conditions set forth therein;

      WHEREAS, the Borrowers are members of an affiliated group of companies
that includes each other Grantor;

      WHEREAS, the proceeds of the extensions of credit under the Credit
Agreement will be used in part to enable the Borrowers to make valuable
transfers to one or more of the other Grantors in connection with the operation
of their respective businesses;

      WHEREAS, the Borrowers and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement; and

      WHEREAS, it is a condition precedent to the obligation of the Lenders to
make their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Agent for the ratable benefit of the Lenders;

      NOW, THEREFORE, in consideration of the premises and to induce the Agent
and the Lenders to enter into the Credit Agreement and to induce the Lenders to
make their respective extensions of credit to the Borrowers thereunder, each
Grantor hereby agrees with the Agent, for the ratable benefit of the Lenders, as
follows:

SECTION 1. DEFINED TERMS

      1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Accounts, Chattel Paper, Instruments, Proceeds and Supporting
Obligations.

      (b) The following terms shall have the following meanings:

          “Agreement”: this Guarantee and Collateral Agreement, as the same may
be amended, supplemented or otherwise modified from time to time.

 



--------------------------------------------------------------------------------



 



 2 

          “Borrower Obligations”: with respect to any Borrower, the collective
reference to the unpaid principal of and interest on the Advances and
Reimbursement Obligations and all other obligations and liabilities of such
Borrower (including, without limitation, interest accruing at the then
applicable rate provided in the Credit Agreement after the maturity of such
Borrower’s Advances and Reimbursement Obligations and interest accruing at the
then applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to such Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Agent or any Lender (or in the case of Specified Cash Management Agreements and
Specified Swap Agreements, any Affiliate of any Lender), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, this Agreement, the other Loan Documents, any Letter of
Credit, any Specified Cash Management Agreement, any Specified Swap Agreement or
any other document made, delivered or given in connection with any of the
foregoing, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Agent or to the Lenders
that are required to be paid by such Borrower pursuant to the terms of any of
the foregoing agreements). For purposes of Section 2, Borrower Obligations shall
be deemed to include any obligation of any Group Member (other than Sears
Canada) that is not a Borrower in respect of Specified Cash Management
Agreements and Specified Swap Agreements.

          “Cash Management Agreement”: any agreement or arrangement pursuant to
which a bank or other financial institution agrees to provide treasury
management services (including controlled disbursement, automated clearinghouse
transactions, return items, overdrafts, interstate depository network services
and purchasing cards).

          “Collateral”: as defined in Section 3.1.

          “Collateral Account”: any collateral account established by the Agent
as provided in Section 6.1 or 6.3.

          “Copyrights”: (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office and (ii) the right to obtain
all renewals thereof.

          “Copyright Licenses”: any written agreement naming any Grantor as
licensor or licensee granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.

          “Credit Card Accounts Receivable”: all Accounts together with all
income, payments and proceeds thereof, owed by an issuer of credit cards to a
Grantor resulting from charges by a customer of a Grantor on credit cards issued
by such issuer in connection with the sale of goods by a Grantor, or services
performed by a Grantor.

          “Guarantor Obligations”: with respect to any Guarantor, all
obligations and liabilities of such Guarantor which may arise under or in
connection with this Agreement (including, without limitation, Section 2), any
other Loan Document, any Specified Cash Management Agreement or any Specified
Swap Agreement to which such Guarantor is a party, in each case whether on
account of guarantee obligations, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

 



--------------------------------------------------------------------------------



 



 3 

          “Guarantors”: the collective reference to each Grantor in its capacity
as a guarantor pursuant to Section 2.

          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, all Copyrights, Copyright Licenses, Patents, Patent
Licenses, Trademarks and Trademark Licenses, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.

          “Inventory”: all “inventory” as such term is defined in the New York
UCC and in any event including inventory, merchandise, goods and other personal
property that are held by or on behalf of any Grantor for sale or are furnished
or are to be furnished under a contract of service, or that constitute work in
process, finished goods, returned goods, supplies or materials of any kind,
nature or description used or consumed or to be used or consumed in such
Grantor’s business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplied and embedded software.

          “New York UCC”: the Uniform Commercial Code as from time to time in
effect in the State of New York.

          “Obligations”: (i) in the case of each Borrower, its Borrower
Obligations, and (ii) in the case of each Guarantor, its Guarantor Obligations.

          “Patents”: (i) all letters patent of the United States, any other
country or any political subdivision thereof, all reissues and extensions
thereof and all goodwill associated therewith, (ii) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof and (iii) all rights to obtain
any reissues or extensions of the foregoing.

          “Patent License”: all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.

          “Securities Act”: the Securities Act of 1933, as amended.

          “Software”: means all “software” are such term is defined in the New
York UCC used by any Grantor to process, assemble, prepare for sale, market for
sale, sell or otherwise dispose of the Collateral, other than software embedded
in any category of goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

          “Specified Cash Management Agreement”: any Cash Management Agreement
entered into by any Group Member (other than Sears Canada) and any Lender or
affiliate thereof.

          “Specified Swap Agreement”: any Swap Agreement entered into by any
Group Member (other than Sears Canada) and any Lender or affiliate thereof in
respect of interest rates, currency exchange rates or commodity prices.

          “Subsidiary Guarantor”: each Guarantor other than Holdings.

 



--------------------------------------------------------------------------------



 



 4 

          “Swap Agreement”: any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Borrower or any of its Subsidiaries shall be a “Swap Agreement”.

          “Trademarks”: (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, and (ii) the right to obtain all renewals thereof.

          “Trademark License”: any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right to use any Trademark.

      1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

      (b) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

      (c) Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2. GUARANTEE

      2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Agent, for the ratable
benefit of the Lenders and their respective successors, indorsees, transferees
and assigns, the prompt and complete payment and performance by each Borrower
when due (whether at the stated maturity, by acceleration or otherwise) of the
Borrower Obligations of such Borrower.

      (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

      (c) Each Guarantor agrees that the Borrower Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Agent or any Lender hereunder.

      (d) The guarantee contained in this Section 2 shall remain in full force
and effect until all the Borrower Obligations (other than Obligations arising
under Specified Swap Agreements and Specified

 



--------------------------------------------------------------------------------



 



 5 

Cash Management Agreements) and the obligations of each Guarantor under the
guarantee contained in this Section 2 shall have been satisfied by payment in
full, no Letter of Credit shall be outstanding and the Commitments shall be
terminated, notwithstanding that from time to time during the term of the Credit
Agreement any of the Borrowers may be free from any Borrower Obligations.

      (e) No payment made by any of the Borrowers, any of the Guarantors, any
other guarantor or any other Person or received or collected by the Agent or any
Lender from any of the Borrowers, any of the Guarantors, any other guarantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of any of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of any of the Borrower Obligations or any payment received
or collected from such Guarantor in respect of any of the Borrower Obligations),
remain liable for the Borrower Obligations up to the maximum liability of such
Guarantor hereunder until each of the Borrower Obligations (other than
Obligations arising under Specified Swap Agreements and Specified Cash
Management Agreements) are paid in full, no Letter of Credit shall be
outstanding and the Commitments are terminated.

      2.2 Right of Contribution. Each Subsidiary Guarantor hereby agrees that to
the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Subsidiary Guarantor hereunder which has not paid its proportionate share of
such payment. Each Subsidiary Guarantor’s right of contribution shall be subject
to the terms and conditions of Section 2.3. The provisions of this Section 2.2
shall in no respect limit the obligations and liabilities of any Subsidiary
Guarantor to the Agent and the Lenders, and each Subsidiary Guarantor shall
remain liable to the Agent and the Lenders for the full amount guaranteed by
such Subsidiary Guarantor hereunder. This Section 2.2 shall not apply to Sears
in its capacity as a Guarantor of the Borrower Obligations of SRAC or to Kmart
in its capacity as a Guarantor of the Borrower Obligations of Kmart Corp.

      2.3 No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the Agent
or any Lender, no Guarantor shall be entitled to be subrogated to any of the
rights of the Agent or any Lender against any Borrower or any other Guarantor or
any collateral security or guarantee or right of offset held by the Agent or any
Lender for the payment of any of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Agent and the Lenders by each of the
Borrowers on account of its Borrower Obligations (other than Obligations arising
under Specified Swap Agreements and Specified Cash Management Agreements) are
paid in full, no Letter of Credit shall be outstanding and the Commitments are
terminated. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when any of the Borrower Obligations (other than
Obligations arising under Specified Swap Agreements and Specified Cash
Management Agreements) shall not have been paid in full, such amount shall be
held by such Guarantor in trust for the Agent and the Lenders, segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Agent in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Agent, if required), to be
applied against the Borrower Obligations, whether matured or unmatured, in such
order as the Agent may determine.

      2.4 Amendments, etc. with respect to the Borrower Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by the Agent or any Lender may be rescinded by the Agent or
such Lender and any of

 



--------------------------------------------------------------------------------



 



 6 

the Borrower Obligations continued, and any of the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Agent or any
Lender, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Agent (or the
Required Lenders or all Lenders, as the case may be) may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by the Agent or any Lender for the payment of any of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Agent nor any Lender shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for any of the Borrower
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto.

      2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Agent or any Lender upon
the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2; each of the Borrower Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Section 2; and all dealings between any of the Borrowers and any of the
Guarantors, on the one hand, and the Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any of the Borrowers or any of the Guarantors with respect
to any of the Borrower Obligations. Each Guarantor understands and agrees that
the guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Borrower Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by any Borrower or any other Person against the
Agent or any Lender, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of any Borrower or such Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of any of the
Borrowers for the Borrower Obligations, or of such Guarantor under the guarantee
contained in this Section 2, in bankruptcy or in any other instance. When making
any demand hereunder or otherwise pursuing its rights and remedies hereunder
against any Guarantor, the Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrowers, any other Guarantor or any other
Person or against any collateral security or guarantee for any of the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from any of the Borrowers, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of any
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the Agent
or any Lender against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

      2.6 Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Guarantor, or

 



--------------------------------------------------------------------------------



 



 7 

upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

      2.7 Payments. Each Guarantor hereby guarantees that payments hereunder
will be paid to the Agent without set-off or counterclaim in Dollars at the
office of the Agent located at 270 Park Avenue, New York, New York 10017 or such
other address of the Agent as may be designated in accordance with Section 9.02
of the Credit Agreement.

SECTION 3. GRANT OF SECURITY INTEREST

      3.1 Collateral; Grant of Security Interest. Each Grantor hereby grants to
the Agent, for the ratable benefit of the Lenders, a security interest in, all
of the following property now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

      (a) all Credit Card Accounts Receivable;

      (b) all Chattel Paper relating to Credit Card Accounts Receivable;

      (c) all Instruments relating to Credit Card Accounts Receivable;

      (d) all Inventory;

      (e) all books and records pertaining to the Collateral; and

      (f) to the extent not otherwise included, all Proceeds, insurance claims,
Supporting Obligations and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.

SECTION 4. REPRESENTATIONS AND WARRANTIES

      To induce the Agent and the Lenders to enter into the Credit Agreement and
to induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby represents and warrants to the Agent
and each Lender that:

      4.1 Title; No Other Liens. Except for the security interest granted to the
Agent for the ratable benefit of the Lenders pursuant to this Agreement and the
other Liens permitted to exist on the Collateral by the Credit Agreement, such
Grantor owns each item of the Collateral free and clear of any and all Liens or
claims of others. No financing statement or other public notice with respect to
all or any part of the Collateral is on file or of record in any public office,
except such as have been filed in favor of the Agent, for the ratable benefit of
the Lenders, pursuant to this Agreement or as are permitted by the Credit
Agreement. For the avoidance of doubt, it is understood and agreed that any
Grantor may, as part of its business, transfer and/or grant licenses to third
parties to use Intellectual Property owned, licensed to or developed by a
Grantor so long as such conveyances and/or licenses do not materially impair the
license

 



--------------------------------------------------------------------------------



 



 8 

of the Agent in and to such Intellectual Property. For purposes of this
Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property.

      4.2 Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 2 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Agent in completed and,
if applicable, duly executed form) will constitute valid perfected security
interests in all of the Collateral in favor of the Agent, for the ratable
benefit of the Lenders, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
and (b) are prior to all other Liens on the Collateral in existence on the date
hereof other than Permitted Liens.

      4.3 Jurisdiction of Organization. On the date hereof, such Grantor’s
jurisdiction of organization and identification number from the jurisdiction of
organization (if any) are specified on Schedule 3. Such Grantor has furnished to
the Agent a certified charter, certificate of incorporation or other
organization document and long-form good standing certificate as of a date which
is recent to the date hereof.

      4.4 Credit Card Accounts Receivable. (a) No amount payable to such Grantor
under or in connection with any Credit Card Account Receivable is evidenced by
any Instrument or Chattel Paper which has not been delivered to the Agent.

      (b) None of the obligors on any Credit Card Account Receivable is a
Governmental Authority.

      4.5 Related Intellectual Property. Such Grantor owns or has a license to
use all Intellectual Property which is reasonably necessary to sell the
Collateral in the ordinary course. Such Grantor shall take all reasonable and
necessary steps to maintain and preserve the benefit of each Trademark License,
Copyright License and Patent License which relates to Intellectual Property to
the extent that the use of such Intellectual Property would be reasonably
necessary in connection with the Agent’s enforcement of any of its remedies
under the Loan Documents. Such Grantor does not own any Eligible Inventory which
is subject to any Copyright License, Trademark License or Patent License or
other agreement with any third party which would require any consent of any
third party upon sale or disposition of that Eligible Inventory where such sale
or disposition is made pursuant to a going-out-of-business sale, orderly
liquidation or similar sale, in each case, to the extent such
going-out-of-business sale, orderly liquidation or similar sale is conducted at
the Stores, and such Grantor will promptly deliver notice to the Agent upon
entering into any Copyright License, Trademark License or Patent License or
amendment thereto which would require any such consent.

SECTION 5. COVENANTS

          Each Grantor covenants and agrees with the Agent and the Lenders that,
from and after the date of this Agreement until the Obligations (other than
Obligations in respect of Specified Cash Management Agreements, Specified Swap
Agreements and indemnity obligations not yet due and payable) shall have been
paid in full, no Letter of Credit shall be outstanding and the Commitments shall
have terminated:

      5.1 Delivery of Instruments and Chattel Paper. If any amount payable under
or in connection with any of the Credit Card Accounts Receivable shall be or
become evidenced by any Instrument or Chattel Paper, such Instrument or Chattel
Paper shall be promptly delivered to the Agent, duly indorsed in a manner
satisfactory to the Agent, to be held as Collateral pursuant to this Agreement.

 



--------------------------------------------------------------------------------



 



 9 

      5.2 Maintenance of Insurance. Such Grantor will maintain insurance as and
to the extent required under the Credit Agreement. All such insurance provided
by insurance companies or associations shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 30 days after receipt by the Agent of written notice
thereof and (ii) name the Agent as insured party or loss payee with respect to
Inventory.

      5.3 Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to dispose of the Collateral.

      (b) At any time and from time to time, upon the written request of the
Agent, and at the sole expense of such Grantor, such Grantor will promptly and
duly execute and deliver, and have recorded, such further instruments and
documents and take such further actions as the Agent may reasonably request for
the purpose of obtaining or preserving the full benefits of this Agreement and
of the rights and powers herein granted, including, without limitation,
(i) filing any financing or continuation statements under the Uniform Commercial
Code (or other similar laws) in effect in any jurisdiction with respect to the
security interests created hereby and (ii) to the extent applicable, taking any
actions necessary to enable the Agent to obtain “control” (within the meaning of
the applicable Uniform Commercial Code) with respect thereto.

      5.4 Changes in Name, etc. Such Grantor will not, except upon 15 days’
prior written notice to the Agent and delivery to the Agent of all additional
financing statements and other documents reasonably requested by the Agent to
maintain the validity, perfection and priority of the security interests
provided for herein, change its organizational form from that of a registered
entity to an unregistered entity (or from an unregistered entity to a registered
entity) or change its jurisdiction of organization from that referred to in
Section 4.3. Such Grantor will provide written notice of any change in its name
or organizational form (other than changes in organizational form referred to in
the immediately preceding sentence) within 15 days of such change.

SECTION 6. REMEDIAL PROVISIONS

      6.1 Certain Matters Relating to Credit Card Accounts Receivable. (a) If
required by the Agent at any time after the occurrence and during the
continuance of an Event of Default (or automatically in the case of an Event of
Default under Section 7.01(e) of the Credit Agreement with respect to any
Borrower), any payments of Credit Card Accounts Receivable, when collected by
any Grantor, (i) shall be forthwith (and, in any event, within two Business
Days) deposited by such Grantor in the exact form received, duly indorsed by
such Grantor to the Agent if required, in a Collateral Account maintained under
the sole dominion and control of the Agent, subject to withdrawal by the Agent
for the account of the Lenders only as provided in Section 6.4, and (ii) until
so turned over, shall be held by such Grantor in trust for the Agent and the
Lenders, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Credit Card Accounts Receivable shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

      (b) At the Agent’s request, at any time after the occurrence and during
the continuance of an Event of Default, each Grantor shall deliver to the Agent
all original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Credit Card Accounts Receivable, including,
without limitation, all original orders, invoices and shipping receipts.

 



--------------------------------------------------------------------------------



 



 10 

      6.2 Communications with Obligors; Grantors Remain Liable. (a) The Agent in
its own name or in the name of others may at any time after the occurrence and
during the continuance of an Event of Default communicate with obligors under
the Credit Card Accounts Receivable to verify with them to the Agent’s
satisfaction the existence, amount and terms of any Credit Card Accounts
Receivable.

      (b) Upon the request of the Agent at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall notify
obligors on the Credit Card Accounts Receivable that the Credit Card Accounts
Receivable have been assigned to the Agent for the ratable benefit of the
Lenders and that payments in respect thereof shall be made directly to the
Agent.

      (c) Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Credit Card Accounts Receivable to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Agent nor any Lender shall have any obligation or liability
under any Credit Card Accounts Receivable (or any agreement giving rise thereto)
by reason of or arising out of this Agreement or the receipt by the Agent or any
Lender of any payment relating thereto, nor shall the Agent or any Lender be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Credit Card Accounts Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

      6.3 Proceeds to be Turned Over To Agent. In addition to the rights of the
Agent and the Lenders specified in Section 6.1 with respect to payments of
Credit Card Accounts Receivable, if an Event of Default shall occur and be
continuing, and if requested by the Agent (or automatically in the case of an
Event of Default under Section 7.01(e) of the Credit Agreement with respect to
any Borrower), all Proceeds received by any Grantor consisting of cash, checks
and other near-cash items shall be held by such Grantor in trust for the Agent
and the Lenders, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the Agent, if
required). All Proceeds received by the Agent hereunder shall be held by the
Agent in a Collateral Account maintained under its sole dominion and control.
All Proceeds while held by the Agent in a Collateral Account (or by such Grantor
in trust for the Agent and the Lenders) shall continue to be held as collateral
security for all the Obligations and shall not constitute payment thereof until
applied as provided in Section 6.4.

      6.4 Application of Proceeds. At such intervals as may be agreed upon by
the Borrowers and the Agent, or, if an Event of Default shall have occurred and
be continuing, at any time at the Agent’s election, the Agent may apply all or
any part of Proceeds constituting Collateral, whether or not held in any
Collateral Account, and any proceeds of the guarantee set forth in Section 2, in
payment of the Obligations in the following order:

      First, to pay incurred and unpaid fees and expenses of the Agent under the
Loan Documents;

      Second, to the Agent, for application by it towards payment of amounts
then due and owing and remaining unpaid in respect of the Obligations (other
than Obligations relating to Specified Cash Management Agreements and Specified
Swap Agreements), pro rata among the Lenders according to the amounts of the
Obligations (other than Obligations relating to Specified Cash Management
Agreements and Specified Swap Agreements) then due and owing and remaining
unpaid to the Lenders;

 



--------------------------------------------------------------------------------



 



 11 

      Third, to the Agent, for application by it towards prepayment of the
Obligations (other than Obligations relating to Specified Cash Management
Agreements and Specified Swap Agreements), pro rata among the Lenders according
to the amounts of the Obligations (other than Obligations relating to Specified
Cash Management Agreements and Specified Swap Agreements) then held by the
Lenders;

      Fourth, to the applicable Lenders or affiliates thereof in payment of
amounts then due and owing and remaining unpaid in respect of Specified Swap
Agreements, pro rata among the applicable Lenders and affiliates thereof
according to the amounts then due and owing and remaining unpaid in respect of
Specified Swap Agreements;

      Fifth, to the applicable Lenders or affiliates thereof towards prepayment,
settlement and termination of Specified Swap Agreements and outstanding hedge
arrangements thereunder, pro rata among the applicable Lenders and affiliates
thereof according to the amounts that would become due and owing upon the
prepayment, settlement and termination of such Specified Swap Agreements and the
outstanding hedge arrangements thereunder;

      Sixth, to the applicable Lenders or affiliates thereof in payment of
amounts then due and owing and remaining unpaid in respect of Specified Cash
Management Agreements, pro rata among the applicable Lenders and affiliates
thereof according to the amounts then due and owing and remaining unpaid in
respect of Specified Cash Management Agreements;

      Seventh, to the applicable Lenders or affiliates thereof in prepayment of
amounts then outstanding in respect of Specified Cash Management Agreements, pro
rata among the applicable Lenders and affiliates thereof according to the
amounts then outstanding in respect of Specified Cash Management Agreements;

      Eighth, any balance remaining after the Obligations shall have been paid
in full, no Letters of Credit shall be outstanding and the Commitments shall
have terminated shall be paid over to the Borrowers or to whomsoever may be
lawfully entitled to receive the same.

      6.5 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Agent, on behalf of the Lenders, may exercise, in addition to
all other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the New York UCC or any other
applicable law. Without limiting the generality of the foregoing, the Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Agent or any Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Agent or any Lender shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. Each Grantor further agrees, at the Agent’s request, to assemble the
Collateral and make it available to the Agent at places which the Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The Agent
shall apply the net proceeds of any action taken by it pursuant to this
Section 6.5, after deducting all reasonable costs and

 



--------------------------------------------------------------------------------



 



 12 

expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Agent and the Lenders hereunder, including,
without limitation, reasonable attorneys’ fees and disbursements, to the payment
in whole or in part of the Obligations, in the order set forth in Section 6.4,
and only after such application and after the payment by the Agent of any other
amount required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the New York UCC, need the Agent account for the surplus,
if any, to any Grantor. To the extent permitted by applicable law, each Grantor
waives all claims, damages and demands it may acquire against the Agent or any
Lender arising out of the exercise by them of any rights hereunder. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least
10 days before such sale or other disposition.

      6.6 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Agent or any Lender to collect such deficiency.

      6.7 Grant of License in Intellectual Property, Software. (a) For the
purpose of enabling the Agent to exercise the rights and remedies under
Section 6 at such time as the Agent shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, each Grantor hereby (i) assigns
and transfers to the Agent and grants to the Agent, for the benefit of the Agent
and the Lenders, an irrevocable, nonexclusive license (exercisable without
payment of royalty or any other compensation to such Grantor) to use, license or
sublicense, any Intellectual Property rights now owned or licensed or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (ii) irrevocably agrees that the Agent may
sell any of such Grantor’s Inventory directly to any Person, including without
limitation Persons who have previously purchased such Grantor’s Inventory from
such Grantor and in connection with any such sale or other enforcement of the
Agent’s rights under this Agreement, may sell Inventory which bears any
Trademark owned by or licensed to such Grantor and any Inventory that is covered
by any Copyright owned by or licensed to such Grantor and the Agent may finish
any work in process and affix any Trademark owned by or licensed to such Grantor
and sell such Inventory as provided herein; provided that, notwithstanding the
foregoing, this Agreement shall not constitute a license to use, license or
sublicense, any Intellectual Property to the extent such license or sublicense
is prohibited by or results in the termination of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to such Intellectual Property, except to the extent
that the term in such contract, license, agreement, instrument or other document
providing for such prohibition, breach, default or termination or requiring such
consent is ineffective under applicable law.

      (b) For the purpose of enabling the Agent to exercise the rights and
remedies under Section 6 at such time as the Agent shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, each Grantor hereby
assigns and transfers to the Agent and grants to the Agent, for the benefit of
the Agent and the Lenders, an irrevocable, nonexclusive license (exercisable
without payment of royalty or any other compensation to such Grantor) to use,
license or sublicense, any Software now owned or licensed or hereafter acquired
by such Grantor; provided that, notwithstanding the foregoing, this Agreement
shall not constitute a license to use, license or sublicense, any Software to
the extent such license or sublicense is prohibited by or results in the
termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such Software, except to the extent that the term in such contract, license,
agreement, instrument or other document providing for such prohibition, breach,
default or termination or requiring such consent is ineffective under applicable
law.

 



--------------------------------------------------------------------------------



 



 13 

SECTION 7. THE AGENT

      7.1 Agent’s Appointment as Attorney-in-Fact, etc. (a) Each Grantor hereby
irrevocably constitutes and appoints the Agent and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Grantor and
in the name of such Grantor or in its own name, for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Agent the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following:

      (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Credit Card Account
Receivable or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Agent for the purpose of collecting any and all such moneys
due under any Credit Card Account Receivable or with respect to any other
Collateral whenever payable;

      (ii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

      (iii) execute, in connection with any sale provided for in Section 6.5,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

      (iv) (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Agent or as the Agent shall direct; (2) ask or demand for,
collect, and receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (3) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Agent may deem appropriate; and (7) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Agent were the
absolute owner thereof for all purposes, and do, at the Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Agent deems necessary to protect, preserve or realize upon the Collateral
and the Agent’s and the Lenders’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.

      Anything in this Section 7.1(a) to the contrary notwithstanding, the Agent
agrees that it will not exercise any rights under the power of attorney provided
for in this Section 7.1(a) unless an Event of Default shall have occurred and be
continuing.

      (b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.

 



--------------------------------------------------------------------------------



 



 14 

      (c) The expenses of the Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the highest rate per annum at which interest would then
be payable on any category of past due Base Rate Advances under the Credit
Agreement, from the date of payment by the Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Agent on demand.

      (d) Each Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

      7.2 Duty of Agent. The Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the New York UCC or otherwise, shall be to deal with it in the
same manner as the Agent deals with similar property for its own account.
Neither the Agent, any Lender nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to the Collateral or any part thereof. The powers conferred on the Agent
and the Lenders hereunder are solely to protect the Agent’s and the Lenders’
interests in the Collateral and shall not impose any duty upon the Agent or any
Lender to exercise any such powers. The Agent and the Lenders shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

      7.3 Execution of Financing Statements. Each Grantor authorizes the Agent
to file or record financing statements and other filing or recording documents
or instruments with respect to the Collateral without the signature of such
Grantor in such form and in such offices as the Agent determines appropriate to
perfect the security interests of the Agent under this Agreement. Each Grantor
hereby ratifies and authorizes the filing by the Agent of any financing
statement with respect to the Collateral made prior to the date hereof.

      7.4 Authority of Agent. Each Grantor acknowledges that the rights and
responsibilities of the Agent under this Agreement with respect to any action
taken by the Agent or the exercise or non-exercise by the Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Agent and the Grantors, the Agent shall be conclusively presumed to be acting as
agent for the Lenders with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

SECTION 8. MISCELLANEOUS

      8.1 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.01 of the Credit Agreement.

      8.2 Notices. All notices, requests and demands to or upon the Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 9.02
of the Credit Agreement; provided

 



--------------------------------------------------------------------------------



 



 15 

that any such notice, request or demand to or upon any Grantor shall be
addressed to such Grantor at its notice address set forth on Schedule 1.

      8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the Agent
nor any Lender shall by any act (except by a written instrument pursuant to
Section 8.1), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of the
Agent or any Lender, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Agent or any Lender of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Agent or such Lender would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

      8.4 Enforcement Expenses; Indemnification. (a) Each Grantor agrees to pay
or reimburse each Lender and the Agent for all its costs and expenses incurred
in collecting against such Grantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Grantor is a party, including, without limitation,
the fees and disbursements of one counsel to the Lenders and of one counsel to
the Agent.

      (b) Each Grantor agrees to pay, and to save the Agent and the Lenders
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of the Collateral or in
connection with any of the transactions contemplated by this Agreement.

      (c) Each Grantor agrees to pay, and to save the Agent and the Lenders
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Borrowers
would be required to do so pursuant to Section 9.04 of the Credit Agreement.

      (d) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

      8.5 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Agent and the Lenders and their successors and assigns; provided that no Grantor
may assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Agent.

      8.6 Set-Off. Each Grantor hereby irrevocably authorizes the Agent and each
Lender at any time and from time to time while an Event of Default pursuant to
Section 7.01(a) of the Credit Agreement shall have occurred and be continuing,
without notice to such Grantor or any other Grantor, any such notice being
expressly waived by each Grantor, to set-off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, at any time held
or owing by the Agent or such Lender to or for the credit or the account of such
Grantor, or any part thereof in such amounts as the Agent or such Lender may
elect, against and on account of the obligations and liabilities of such Grantor
to the Agent or such Lender hereunder and claims of every nature and description
of the Agent or such Lender against such Grantor, in any currency, whether
arising hereunder, under the Credit Agreement, any other Loan Document or
otherwise, as the Agent or such

 



--------------------------------------------------------------------------------



 



 16 

Lender may elect, whether or not the Agent or any Lender has made any demand for
payment. The Agent and each Lender shall notify such Grantor promptly of any
such set-off and the application made by the Agent or such Lender of the
proceeds thereof, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the Agent and each
Lender under this Section 8.6 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Agent or such
Lender may have.

      8.7 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

      8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

      8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

      8.10 Integration. This Agreement and the other Loan Documents represent
the agreement of the Grantors, the Agent and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Agent or any Lender relative to subject
matter hereof and thereof not expressly set forth or referred to herein or in
the other Loan Documents.

      8.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

      8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably
and unconditionally:

      (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

      (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

      (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the Agent
shall have been notified pursuant thereto;

 



--------------------------------------------------------------------------------



 



 17 

      (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

      (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

      8.13 Acknowledgements. Each Grantor hereby acknowledges that:

      (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

      (b) neither the Agent nor any Lender has any fiduciary relationship with
or duty to any Grantor arising out of or in connection with this Agreement or
any of the other Loan Documents, and the relationship between the Grantors, on
the one hand, and the Agent and Lenders, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

      (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

      8.14 Additional Grantors. Each Subsidiary of the Borrowers that is
required to become a party to this Agreement pursuant to Section 6.01(i) of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

      8.15 Releases. (a) At such time as the Advances, the Reimbursement
Obligations and the other Obligations (other than Obligations in respect of
Specified Cash Management Agreements, Specified Swap Agreements and indemnity
obligations not yet due and payable) shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding,
the Collateral shall be released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Agent and each Grantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Grantors. At the request and
sole expense of any Grantor following any such termination, the Agent shall
deliver to such Grantor any Collateral held by the Agent hereunder, and execute
and deliver to such Grantor such documents as such Grantor shall reasonably
request to evidence such termination.

      (b) In the event the Collateral is released pursuant to Section 9.13(c) of
the Credit Agreement, the Collateral shall be released from the Liens created
hereby, and all obligations of the Agent and the Grantors (other than those
expressly stated to survive termination of this Agreement) pursuant to
Sections 3, 4, 5, 6 (other than 6.4) and 7 of this Agreement shall terminate,
all without delivery of any instrument or performance of any act by any party,
and all rights to the Collateral shall revert to the Grantors. At the request
and sole expense of any Grantor following any such release and termination, the
Agent shall deliver to such Grantor any Collateral held by the Agent hereunder,
and execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such release and termination.

      (c) If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then the Collateral shall be released from the Liens created hereby without
delivery of any instrument or performance of any act by any party, and all
rights

 



--------------------------------------------------------------------------------



 



 18 

to the Collateral shall revert to such Grantor or its transferee, as the case
may be, and the Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable to evidence the release of the Liens created hereby on
such Collateral. At the request and sole expense of the Borrowers, the Agent
shall release any Grantor from its obligations hereunder, including, without
limitation, its obligations pursuant to Section 2 hereof, and shall execute and
deliver to the Borrowers all releases or other documentation reasonably
necessary or desirable to evidence such release, in the event that all the
Capital Stock of such Grantor shall be sold, transferred or otherwise disposed
of in a transaction permitted by the Credit Agreement and/or in the event that
such Grantor shall dispose of all or substantially all of its assets and shall
cease to own any Inventory or Credit Card Accounts Receivable.

      8.16 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 



--------------------------------------------------------------------------------



 



 19 

          IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee
and Collateral Agreement to be duly executed and delivered as of the date first
above written.

            SEARS HOLDINGS CORPORATION
      By:   /s/ Allen R. Ravas         Title:                SEARS, ROEBUCK AND
CO.
      By:   /s/ Michael Coyne         Title:                SEARS ROEBUCK
ACCEPTANCE CORP.
      By:   /s/ Keith E. Trost         Title: President                KMART
HOLDING CORPORATION
      By:   /s/ Allen R. Ravas         Title:                KMART MANAGEMENT
CORPORATION
      By:   /s/ Allen R. Ravas         Title:                KMART CORPORATION
      By:   /s/ Allen R. Ravas         Title:           

 



--------------------------------------------------------------------------------



 



         

 20 

            A&E FACTORY SERVICE, LLC
      By:   /s/ Georgeann Georges         Title: President                A&E
HOME DELIVERY, LLC
      By:   /s/ David P. Chameli         Title: Secretary                A&E
LAWN & GARDEN, LLC
      By:   /s/ Georgeann Georges         Title: President                A&E
SIGNATURE SERVICE, LLC
      By:   /s/ Georgeann Georges         Title: President               
CALIFORNIA BUILDER APPLIANCES, INC. d/b/a MCPHAIL’S
      By:   /s/ Beryl J. Buley         Title:                FLORIDA BUILDER
APPLIANCES, INC.
      By:   /s/ Beryl J. Buley         Title:           

 



--------------------------------------------------------------------------------



 



         

 21 

            KLC, INC.
      By:   /s/ Allen R. Ravas         Title:                KMART.COM LLC
(f/k/a BLUELIGHT.COM LLC)
      By:   /s/ Allen R. Ravas         Title:                KMART STORES OF
ILLINOIS LLC
      By:   /s/ Allen R. Ravas         Title:                KMART OF NORTH
CAROLINA LLC
      By:   /s/ Allen R. Ravas         Title:                KMART OF
PENNSYLVANIA L.P.
      By:   /s/ Allen R. Ravas         Title:                KMART OF TEXAS L.P.
      By:   /s/ Allen R. Ravas         Title:           

 



--------------------------------------------------------------------------------



 



         

 22 

            KMART STORES OF TEXAS LLC
      By:   /s/ Allen R. Ravas         Title:                KMART OF WASHINGTON
LLC
      By:   /s/ Allen R. Ravas         Title:                LAND’S END INC.
      By:   /s/ Mindy Meads         Title:                ORCHARD SUPPLY
HARDWARE STORES CORPORATION
      By:   /s/ Beryl J. Buley         Title:                PRIVATE BRANDS,
LTD.
      By:   /s/ Roger Detter         Title: President                SEARS
ROEBUCK DE PUERTO RICO, INC.
      By:   /s/ Carson T. Wells Jr.         Title: President           

 



--------------------------------------------------------------------------------



 



         

 23 

            SEARS HOME IMPROVEMENT PRODUCTS, INC.
      By:   /s/ Mark Good         Title: President                SOE, LLC
      By:   /s/ Gerald Coghlan         Title:                STARWEST, LLC
      By:   /s/ Gerald Coghlan         Title:             

 